Citation Nr: 0105207	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for left 
upper extremity hemiparesis, status post cerebrovascular 
accident.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
lower extremity hemiparesis, status post cerebrovascular 
accident.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
status post small infarct involving the right corona radiata.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
arterial hypertension.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from May 1951 to May  1955.

This appeal is from January and August 1998 and February 2000 
rating decisions of the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office.  The first rating 
decision awarded service connection for hypertension, status 
post small infarct, and assigned a disability evaluation and 
effective date of service connection.  The second decision 
established service connection for "status post small 
infarct involving the right corona radiata as secondary to" 
the service-connected hypertension and assigned a separate 
rating with the same effective date as the hypertension.  The 
third rating effected two separate ratings of the peripheral 
neurological residuals of the cerebrovascular accident (CVA), 
hemiparesis, left upper extremity, status post 
cerebrovascular accident (CVA), and hemiparesis, left lower 
extremity, status post CVA.  The separately rated hemipareses 
were assigned the same effective date as the initially 
service-connected hypertension.  The rating decision 
continued the 10 percent evaluation for the central nervous 
system residuals of the CVA.  The appellant disagreed with 
the amount of each assigned rating in turn, and has perfected 
each appeal.


REMAND

The effective date for each disability at issue is October 
22, 1997, the date of the veteran's initial claim for VA 
disability compensation.  The veteran appeals from the 
initial rating of each disability at issue on appeal.  Review 
of an appeal from an initial disability rating requires 
consideration of "staging" the rating, with different 
ratings for different parts of the time under review if 
indicated by the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran had VA examinations for each of his disabilities 
in July 1999.  Both examiners noted that no medical records 
were available.  A fully descriptive medical examination, in 
addition to identifying current impairments, must include a 
view of each disability in relation to its history.  
38 C.F.R. § 4.1 (2000).  When a disability rating must be 
staged, the examiner's historically informed professional 
insight becomes especially important.  The veteran should 
have repeat examinations of each of his disabilities by an 
examiner who reviews the veteran's claims file in conjunction 
with the examination.

The veteran reported a history of CVA to the November 1997 VA 
examiner who initially examined him for compensation 
purposes.  The veteran reported November 1995 VA 
hospitalization at San Juan VA Medical Center (VAMC) because 
of numbness on the left side and a discharge diagnosis of 
small infarct involving the right corona radiata shown by 
computed tomography (CT).

There are no VA records in the veteran's VA claims file from 
the November 1995 hospitalization.  Certainly, review of the 
medical history regarding the veteran's CVA should include 
the medical record of the event and its treatment.  These 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a hospital summary from the 
November 1995 San Juan VAMC 
hospitalization at which the veteran's 
CVA was diagnosed, and associate it with 
the claims folder.  Assure that all VA 
treatment records from 1995 to the 
present are associated with the claims 
file.

2.  Afford the veteran VA examinations 
for his hypertension and for central and 
peripheral neurological residuals of CVA.  
All examinations should include review of 
the veteran's medical history as shown in 
the claims folder.  The examiner or 
examiners should report the current 
status of hypertension, including whether 
the evidence indicates a diagnosis of 
isolated systolic hypertension, and of 
both central and peripheral neurological 
residuals of CVA.  The examiner 
evaluating hypertension must obtain blood 
pressure readings two or more times on at 
least three different days.  See 38 
C.F.R., Part 4, Diagnostic Code 7101.  
The examiner or examiners should report 
whether the medical record shows changes 
in the severity of any of the service-
connected conditions from October 1997 to 
the present.

3.  The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
Consider whether the evidence supports a 
staged rating for any disability at issue.  
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  If any issue in the claim is 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and give them an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


